United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                   January 21, 2004

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 03-50513
                         Summary Calendar


                         RICHARD C. RAY,

                                              Plaintiff-Appellant,

                              versus

                 HAROLD F. KOESTER, also known as
                        Harold F. Keester,

                                               Defendant-Appellee.


         On Appeal from the United States District Court
                for the Western District of Texas
                          (W-01-CV-347)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The first issue in this pro se appeal is whether the district

court concluded correctly that a suggestion of death filed by

defendant Koester’s attorney in August 2002 began the 90-day period

for filing a   motion to substitute party under FED. R. CIV. P.

25(a)(1). We review de novo the district court’s interpretation of

the Federal Rules of Civil Procedure.   Bellaire General Hosp. v.

Blue Cross Blue Shield of Mich., 97 F.3d 822, 827 (5th Cir. 1996).



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The second issue is whether the district court declined properly to

grant Ray a second extension of time in which to comply.               This

decision is reviewed for abuse of discretion.              See Geiserman v.

MacDonald, 893 F.2d 787, 793 (5th Cir. 1990).              (Ray’s motion to

file a corrected reply brief is GRANTED.)

     Ray filed his action, arising from a motor vehicle accident,

against    Koester   on   5   December   2001;   Koester    answered   Ray’s

complaint.    Koester’s attorney filed a suggestion of death on 20

August 2002 (Defendant Koester died on 18 August 2002).                  The

suggestion of death was served on Ray on the same day; he received

it on 26 August.

     On 26 November, Koester’s attorney filed a motion to dismiss

because Ray had not filed a motion to substitute party within 90

days of the suggestion of death, as required by FED. R. CIV. P.

25(a)(1).    On 9 December, Ray responded by requesting a 30-day

extension to so file.          On 23 December, the court granted an

extension to 6 January 2003. The order stated: “Failure to respond

to Defendant’s Motion to Dismiss or to properly submit a fully

compliant Motion for Substitution will result in the dismissal of

Plaintiff’s lawsuit against Defendant”.

     On 8 January 2003, Ray filed a response to the motion to

dismiss.     He did not file a motion to substitute party.             On 5

February 2003, Ray filed a motion entitled “Plaintiff’s Motion for

Substitution of Death”, which sought information about who would be


                                     2
named the successor to Koester.       On 31 March, the district court

issued an opinion and order in which it concluded that the 20

August 2002 suggestion of death began Rule 25’s 90-day period.    The

court declined to grant a further extension of time and dismissed

this action.

     Rule 25 provides that, when a party to litigation dies, a

court may order substitution of the party.     It states, in relevant

part: “Unless the motion for substitution is made not later than 90

days after the death is suggested upon the record by service of a

statement of the fact of the death as provided herein for the

service of the motion, the action shall be dismissed as to the

deceased party”.   FED. R. CIV. P. 25(a)(1).

     Ray did not file a motion for substitution within 90 days

after service of the suggestion of death.       He contends that the

suggestion was not adequate to begin the 90-day period because it

did not identify a proper party to succeed Koester.      The district

court concluded that Rule 25 does not require that the suggestion

specifically identify the proper party, and that the 20 August 2002

suggestion was sufficient to begin the 90-day period.

     The district court was correct. Rule 25 does not require that

the suggestion of death identify the successor party.     See Unicorn

Tales, Inc. v. Banerjee, 138 F.3d 467, 470 (2d Cir. 1998).

     The district court chose, within its discretion, to grant Ray

an extension of time to comply with Rule 25.         In so doing, it


                                  3
stated that failure to reply to the motion to dismiss or to file a

motion to substitute party by 6 January 2003 would result in

dismissal.   Ray failed to do either.   Essentially for the reasons

stated by the district court in its 31 March 2003 order, it was

within the district court’s discretion to decline to offer a

further extension.

                                                        AFFIRMED




                                 4